DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Election/Restrictions
Applicant’s provisional election with traverse of species M (Figs. 127-132) in the reply filed on 09/15/2020 is acknowledged.
However, upon further review, the independent claims are none generic and pertain only to Figures 127-132, as such, an election of species restriction is not required and the election requirement dated 7/9/2020 is hereby withdrawn.

Claim Status
This office action is in response to applicant’s filing on 03/30/2021. Claims 19-36 are currently pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, because the independent claims 19 and 28 are none generic claims which only pertain to the species represented in Figures 127-132, the end effector comprising a rotary member of claims 21 and 30, and the end effector comprising a first and second rotary member of claims 23 and 32, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s specification, paragraphs [0344-0368] and Figures 127-132, fail to describe to one of ordinary skill in the art that the inventor had possession of an end effector comprising a rotary member configured to rotate in response to an output motion from said robotic surgical system, wherein said rotary member is configured to move said second jaw toward said closed position during a closure stroke and eject said staples from said staple cartridge during a firing stroke when said rotary member is rotated, because applicant’s specification fails to describe end effector 6012 having a rotary part within the end effector which performs the function of knife bar 6530, which is 

Claims 23 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s specification, paragraphs [0344-0368] and Figures 127-132, fail to describe to one of ordinary skill in the art that the inventor had possession of an end effector comprising wherein said first rotary member is configured to move said second jaw toward said closed position during a closure stroke when said first rotary member is rotated; and a second rotary member configured to rotate in response to an output motion from the robotic surgical system, wherein said second rotary member is configured to eject said staples from said staple cartridge during a firing stroke when said second rotary member is rotated, because applicant’s specification fails to describe end effector 6012 having a second rotary part within the end effector which performs the function of knife bar 6530, which is axial displaced to cut tissue and actuate the staples, and first rotary part moving tab 6027 within opening 6045 of closure tube 6042 to open 
Claims 22-25, 27 and 33-34 are rejected due to dependency on a rejected parent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 claims a first and second pair of articulation cables which renders the claim indefinite, because a pair of cables would consist of a two distinct cables and operable engaging an end effector fails to designate that each pair of cables are attached to one another at a pivot joint to form a singular closed loop as disclosed in applicant’s specifications, the examiner is unable to clearly determine the metes and bounds of how a two pairs of cables are operably engaged with the articulation joint as claimed, since the claim fails to provide a structural support on how the pairs of cables interact with the articulation joint.  In order to advance prosecution of the application, the 
Claims 20-27 and 31 are rejected due to dependency on a rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-20, 26, 28-29 and 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Racenet (US Pub 20050006432) and further in view of Whitman (US Pub 20010031975) and Lee (US Patent 6554844).

Regarding Claim 19, Racenet discloses a surgical instrument (10-Fig. 1) for use with a robotic surgical system, wherein said surgical instrument comprises: 
(Fig. 1, 14 and 16 define an elongated shaft) extending from an actuating device (112-Fig. 1), wherein said elongate shaft defines a longitudinal shaft axis (Fig. 1, length 14 and 16 define longitudinal shaft axis); 
a first articulation joint (Fig. 51, a first articulation joint assembly of member 350 having hinge members 354(a-b) and member 233 having hinge members 364(a-b) and pin 358, paragraph [0149]), extending from said elongate shaft (Fig. 18, member 350 extends from tube 300 of DLU 16), wherein said first articulation joint comprises a first articulation axis (Fig. 51, pin 358 defines an axis) transverse to said longitudinal shaft axis (Fig 51, pin 358 is traverse to the longitudinal shaft axis, as depicted in Fig. 6); 
a second articulation joint (Fig. 51, a second articulation joint assembly of portion 250 having hinge members 278(a-b) and member 233 having hinge members 362(a-b) and pin 282, paragraph [0149]) extending from said first articulation joint (Fig. 51), wherein said second articulation joint comprises a second articulation axis (Fig. 51, pin 282 defines an axis) positioned distal to said first articulation axis (Fig. 51,second  articulation joint assembly is distal second  articulation joint assembly), and wherein said second articulation axis is transverse to said first articulation axis and said longitudinal shaft axis (Fig. 51, the axis defined by pin 282 is traverse to the axis defined by pin 358 and the longitudinal axis as defined by 14and 16 of Fig. 1); 
an end effector (232-Fig. 5) extending from said second articulation joint (Fig. 18a, tool 232 extends from member 233); 
(410(a-b)-Fig. 18a) operably engaged with said first articulation joint and actuatable (Fig. 72 and paragraph [0104]) in response to an output motion from a articulation actuator (Fig. 71 and paragraph [0103]), wherein said end effector is rotated about said first articulation axis when said first pair of articulation cables are actuated (Fig 72, end effector is rotated about pin 358); and 
a second articulation cable (401(a-b)-Fig. 18a) extending through said first articulation joint and said second articulation joint (Fig. 65, 410a and 410b extend past pin 282), wherein said second pair of articulation cables are operably engaged with said end effector and actuatable (Fig. 67 and paragraph [0099]) in response to an output motion from a articulation actuator (Fig. 66 and paragraph [0098]), and wherein said end effector is rotated about said first articulation axis and said second articulation axis when said first pair of articulation cables and said second pair of articulation cables are actuated simultaneously (actuation of actuator 24 results in both pairs of cables being actuated simultaneously to rotate an end effector as displayed in Figs. 66-74; the examiner notes that manipulation of the actuator 24 in a direction not shown in Figs. 66-74, would result in a rotation of the end effector about pins 282 and 358 simultaneously).
However, Racenet fails to expressly disclose:
 a mounting portion operably interfacing with a robotic surgical system, and 
a first and second pair of articulation cables.
Whitman teaches a mounting portion (22-Fig. 1) operably interfacing with a robotic surgical system (12-Fig. 1).
(paragraphs [0018-0021]) and one of ordinary skill in the art would have been recognized the teachings of Whitman as an equivalent alternative actuation means for the surgical tool as disclosed by Racenet.
Therefore, the substitution of one known element, the remote power console 12 of Fig. 1, as taught by Whitman, for another, the handle portion 12 of Fig. 1, as taught by Racenet, would have been obvious to one of ordinary skill, before the effective filing date of the applicant’s invention, since the substitution would have yielded predictable results, namely, an actuator for actuating the articulation joints of a surgical tool.  In addition, the remote power console has also been taught by Whitman to have the benefit of allowing a surgeon to utilize the surgical instrument remotely during an operation.
Additionally, Lee teaches a first (608-609, Fig. 3B) and second (610-611, Fig. 3B) pair of articulation cables which are attached to each correspond jaw (635-Fig. 3B) to form a closed loop with a pair of ends extend to a shaft (Figs. 3A-B, cables extend to 303) to articulate the jaws relative to one another (J6 and J7,Fig. 3A).
Therefore, The substitution of a known element, the first and second pair of articulation cables, as taught by Lee, for the first and second articulation cables, as taught by Racenet, would have been obvious to one of ordinary skill, before the effective filing date of the applicant’s invention, since the substitution would have 

Regarding Claim 20, Racenet and as modified by Whitman and Lee in the parent claim, Racenet discloses wherein said end effector is not rotated about said second articulation axis when said first pair of articulation cables are actuated (the articulating of the end effector as shown in Figs. 66-74 requires both pairs of cables to be actuated).

Regarding Claim 26, Racenet and as modified by Whitman and Lee in the parent claim, Racenet teaches wherein said first articulation axis and said longitudinal shaft axis are approximately 90 degrees apart (Fig. 51, pin 358 is 90 degrees apart from the longitudinal axis defined in the parent claim rejection).

Regarding Claim 28, Racenet discloses a surgical instrument (10-Fig. 1) for use with a robotic surgical system, wherein said surgical instrument comprises: 
an elongate shaft (Fig. 1, 14 and 16 define an elongated shaft) extending from an actuating device (112-Fig. 1), wherein said elongate shaft defines a longitudinal shaft axis (Fig. 1, length 14 and 16 define longitudinal shaft axis); 
(Fig. 51, a first articulation joint assembly of member 350 having hinge members 354(a-b) and member 233 having hinge members 364(a-b) and pin 358, paragraph [0149]), extending from said elongate shaft (Fig. 18, member 350 extends from tube 300 of DLU 16), wherein said first articulation joint comprises a first articulation axis (Fig. 51, pin 358 defines an axis) transverse to said longitudinal shaft axis (Fig 51, pin 358 is traverse to the longitudinal shaft axis, as depicted in Fig. 6); 
a second articulation joint (Fig. 51, a second articulation joint assembly of portion 250 having hinge members 278(a-b) and member 233 having hinge members 362(a-b) and pin 282, paragraph [0149]) extending from said first articulation joint (Fig. 51), wherein said second articulation joint comprises a second articulation axis (Fig. 51, pin 282 defines an axis) positioned distal to said first articulation axis (Fig. 51,second  articulation joint assembly is distal second  articulation joint assembly), and wherein said second articulation axis is transverse to said first articulation axis and said longitudinal shaft axis (Fig. 51, the axis defined by pin 282 is traverse to the axis defined by pin 358 and the longitudinal axis as defined by 14and 16 of Fig. 1); 
an end effector (232-Fig. 5) extending from said second articulation joint (Fig. 18a, tool 232 extends from member 233); 
a first articulation actuator (410(a-b)-Fig. 18a) operably engaged with said first articulation joint and actuatable (Fig. 72 and paragraph [0104]) in response to an output motion from a articulation actuator (Fig. 71 and paragraph [0103]), wherein said (Fig 72, end effector is rotated about pin 358); and 
a second articulation actuator (401(a-b)-Fig. 18a) extending through said first articulation joint and said second articulation joint (Fig. 65, 410a and 410b extend past pin 282), wherein said second articulation actuator is operably engaged with said end effector and actuatable (Fig. 67 and paragraph [0099]) in response to an output motion from an articulation actuator (Fig. 66 and paragraph [0098]), and wherein said end effector is rotated about said first articulation axis and said second articulation axis when said first articulation actuator and said second articulation actuator are actuated simultaneously (actuation of actuator 24 results in both pairs of cables being actuated simultaneously to rotate an end effector as displayed in Figs. 66-74; the examiner notes that manipulation of the actuator 24 in a direction not shown in Figs. 66-74, would result in a rotation of the end effector about pins 282 and 358 simultaneously).
However, Racenet fails to expressly disclose a mounting portion operably interfacing with a robotic surgical system.
Whitman teaches a mounting portion (22-Fig. 1) operably interfacing with a robotic surgical system (12-Fig. 1).
Racenet discloses a surgical tool (DLU) that is attached to a surgical instrument,  wherein the instrument is capable of articulating the articulation joints of the tool, Whitman teaches a surgical instrument which allows for a coupling of a surgical tool to the instrument, wherein in the instrument utilizes a cable drive system to operate the surgical tool (paragraphs [0018-0021]) and one of ordinary skill in the art would have 
Therefore, the substitution of one known element, the remote power console 12 of Fig. 1, as taught by Whitman, for another, the handle portion 12 of Fig. 1, as taught by Racenet, would have been obvious to one of ordinary skill, before the effective filing date of the applicant’s invention, since the substitution would have yielded predictable results, namely, an actuator for actuating the articulation joints of a surgical tool.  In addition, the remote power console has also been taught by Whitman to have the benefit of allow a surgeon to utilize the surgical instrument remotely during an operation.

Regarding Claim 29, Racenet and as modified by Whitman in the parent claim, Racenet discloses wherein said end effector is not rotated about said second articulation axis when said first pair of articulation cables are actuated (the articulating of the end effector as shown in Figs. 66-74 requires both pairs of cables to be actuated).

Regarding Claim 35, Racenet and as modified by Whitman in the parent claim, Racenet teaches wherein said first articulation axis and said longitudinal shaft axis are approximately 90 degrees apart (Fig. 51, pin 358 is 90 degrees apart from the longitudinal axis defined in the parent claim rejection).

Regarding Claim 36, Racenet and as modified by Whitman in the parent claim, Racenet teaches wherein said first articulation axis and said second articulation axis are (Fig. 51, pins 358 and 282 90 degrees apart relative to the longitudinal axis as defined in parent claim rejection).

Claims 21-25, 27 and 30-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Racenet (US Pub 2005/0006432) and as modified by Whitman (US Pub 20010031975) and Lee (US Patent 6554844), as applied to the parent claim, and in further view of Timm (US Pub 20080308604).

Regarding Claim 21, Racenet and as modified by Whitman and Lee in the parent claim, Racenet discloses wherein said end effector comprises: 
a first jaw (250-Fig. 19); 
a second jaw (238-Fig.; 19) movable relative to said first jaw between an open position and a closed position (paragraph [0140]); 
a staple cartridge (254-Fig. 19) comprising a plurality of staples removably stored therein (paragraph [0139]).
However, Racenet fails to expressly disclose a rotary member configured to rotate in response to an output motion from said robotic surgical system, wherein said rotary member is configured to move said second jaw toward said closed position during a closure stroke and eject said staples from said staple cartridge during a firing stroke when said rotary member is rotated.
Timm teaches a rotary member (4040-Fig. 73A) configured to rotate in response to an output motion from said robotic surgical system (paragraph [0230] 4040 is rotated to drive ring 4030), wherein said rotary member is configured to move said (paragraph [0230], rotation of segment 4040 results in ring 4030 is driven to close the jaws of the end effector).
Racenet discloses a jaw articulation system for moving a pair of jaws between open and closed jaw configurations, Timm teaches a tube segment which rotates to drive a closure ring which actuates the jaws between an open and closed configuration; one of ordinary skill in the art would have recognized that jaw articulation system of Racenet as an equivalent mechanism to the jaw articulation mechanism as taught by Timm, wherein both systems performing the same function of displacing the jaws of an end effector relative to one another while maintaining the ability of the end effector to articulate relative to the shaft.
Therefore, the substitution of one known element, the jaw articulation mechanism, as taught by Timm, for another the jaw articulation mechanism, as taught by Racenet, would have been obvious to one of ordinary skill, before the effective filing date of the applicant’s invention, since the substitution would have yielded predictable results, namely, the articulation of the jaws relative to one another.  In addition, jaw articulation mechanism has also been taught by Timm to have the benefit of using a cable drive system which is not impeded by articulation of the end effector relative to the shaft.

Regarding Claim 22, Racenet and as modified by Whitman, Lee and Timm in the parent claim, Timm teaches wherein said rotary member is configured to engage said (paragraph [0230]) prior to performing said firing stroke (Fig. 73A and paragraph [0237], knife nut 5050 may be actuated after jaw closure).

Regarding Claim 23, Racenet and as modified by Whitman and Lee in the parent claim, Racenet discloses wherein said end effector comprises: 
a first jaw (250-Fig. 19); 
a second jaw (238-Fig.; 19) movable relative to said first jaw between an open position and a closed position (paragraph [0140]); 
a staple cartridge (254-Fig. 19) comprising a plurality of staples removably stored therein (paragraph [0139]).
However, Racenet fails to expressly disclose:
a first rotary member configured to rotate in response to an output motion from the robotic surgical system, wherein said first rotary member is configured to move said second jaw toward said closed position during a closure stroke when said first rotary member is rotated; and 
a second rotary member configured to rotate in response to an output motion from the robotic surgical system, wherein said second rotary member is configured to eject said staples from said staple cartridge during a firing stroke when said second rotary member is rotated.
Timm teaches:
a rotary member (4040-Fig. 73A) configured to rotate in response to an output motion from said robotic surgical system (paragraph [0230] 4040 is rotated to drive ring 4030 by an actuation device), wherein said rotary member is configured to move said second jaw toward said closed position during a closure stroke and eject said staples from said staple cartridge during a firing stroke when said rotary member is rotated (paragraph [0230], rotation of segment 4040 results in ring 4030 is driven to close the jaws of the end effector); and 
a second rotary member (5060-Fig. 73A) configured to rotate in response to an output motion from the robotic surgical system (paragraph [0237], screw is 5060 is rotated by an actuation device), wherein said second rotary member is configured to eject said staples from said staple cartridge during a firing stroke when said second rotary member is rotated (paragraph [0237], screw 5060 drives 5050 axially and paragraph [0251], screw 5060 drives nut 5050 which moves cable 5040 to eject staples from a staple cartridge to form a staple line, paragraph [0007]).
Racenet discloses a jaw articulation system for moving a pair of jaws between open and closed jaw configurations and an actuation sled (260-Fig. 19) which ejects staples from a staple cartridge (paragraph [0142]), Timm teaches a first and second rotary member for actuating the jaws of an end effector and ejecting staples from a staple cartridge to form a staple line in tissue; one of ordinary skill in the art would have recognized that jaw articulation system and an actuated actuation sled as taught by Racenet as an equivalent mechanism to the jaw articulation system and the staple ejection system as taught by Timm, wherein both systems performing the same function of a closure stroke of the jaws, wherein the jaws are clamped against one another and staples are ejected from a staple cartridge, wherein the staples are deformed by an anvil, in order to form as staple line in tissue.
 the jaws are closed and a staple line is formed in a portion of tissue by ejecting and deforming the staples from the staple cartridge.  In addition, jaw articulation mechanism has also been taught by Timm to have the benefit of using a cable drive system which is not impeded by articulation of the end effector relative to the shaft.

Regarding Claim 24, Racenet and as modified by Whitman, Lee and Timm in the parent claim, Timm teaches wherein said first rotary member and said second rotary member are operably independent (Fig. 73A,  closure tube 4040 and screw 5060 are capable of independent actuation).

Regarding Claim 25, Racenet and as modified by Whitman, Lee and Timm in the parent claim, Timm teaches wherein said firing stroke can only be performed after said closure stroke has been completed (Fig. 73A, screw 5060 is capable of being rotated after the closer tube 4040 has closed or clamped the jaws).

Regarding Claim 27, Racenet and as modified by Whitman, Lee and Timm in the parent claim, Racenet teaches wherein said first articulation axis and said second articulation axis are approximately 90 degrees apart (Fig. 51, pins 358 and 282 90 degrees apart relative to the longitudinal axis as defined in parent claim rejection).

Regarding Claim 30, Racenet and as modified by Whitman in the parent claim, Racenet discloses wherein said end effector comprises: 
a first jaw (250-Fig. 19); 
a second jaw (238-Fig.; 19) movable relative to said first jaw between an unclamped position and a clamped position (paragraph [0140]); 
a staple cartridge (254-Fig. 19) comprising a plurality of staples removably stored therein (paragraph [0139]).
However, Racenet fails to expressly disclose a rotary member configured to rotate in response to an output motion from said robotic surgical system, wherein said rotary member is configured to move said second jaw toward said clamped position during a closure stroke and eject said staples from said staple cartridge during a firing stroke when said rotary member is rotated.
Timm teaches a rotary member (4040-Fig. 73A) configured to rotate in response to an output motion from said robotic surgical system (paragraph [0230] 4040 is rotated to drive ring 4030), wherein said rotary member is configured to move said second jaw toward said clamped position during a closure stroke and eject said staples from said staple cartridge during a firing stroke when said rotary member is rotated (paragraph [0230], rotation of segment 4040 results in ring 4030 is driven to close the jaws of the end effector).

Therefore, the substitution of one known element, the jaw articulation mechanism, as taught by Timm, for another the jaw articulation mechanism, as taught by Racenet, would have been obvious to one of ordinary skill, before the effective filing date of the applicant’s invention, since the substitution would have yielded predictable results, namely, the articulation of the jaws relative to one another.  In addition, jaw articulation mechanism has also been taught by Timm to have the benefit of using a cable drive system which is not impeded by articulation of the end effector relative to the shaft.

Regarding Claim 31, Racenet and as modified by Timm in the parent claim, Timm teaches wherein said rotary member is configured to engage said second jaw and move said second jaw toward said first jaw during said closure stroke (paragraph [0230]) prior to performing said firing stroke (Fig. 73A and paragraph [0237], knife nut 5050 may be actuated after jaw closure).

Regarding Claim 32, Racenet and as modified by Whitman in the parent claim, Racenet discloses wherein said end effector comprises: 
a first jaw (250-Fig. 19); 
a second jaw (238-Fig.; 19) movable relative to said first jaw between an open position and a closed position (paragraph [0140]); 
a staple cartridge (254-Fig. 19) comprising a plurality of staples removably stored therein (paragraph [0139]).
However, Racenet fails to expressly disclose:
a first rotary member configured to rotate in response to an output motion from the robotic surgical system, wherein said first rotary member is configured to move said second jaw toward said clamped position during a closure stroke when said first rotary member is rotated; and 
a second rotary member configured to rotate in response to an output motion from the robotic surgical system, wherein said second rotary member is configured to eject said staples from said staple cartridge during a firing stroke when said second rotary member is rotated.
Timm teaches:
a rotary member (4040-Fig. 73A) configured to rotate in response to an output motion from said robotic surgical system (paragraph [0230] 4040 is rotated to drive ring 4030 by an actuation device), wherein said rotary member is configured to move said second jaw toward said clamped position during a closure stroke and eject said staples from said staple cartridge during a firing stroke when said rotary member is (paragraph [0230], rotation of segment 4040 results in ring 4030 is driven to close the jaws of the end effector); and 
a second rotary member (5060-Fig. 73A) configured to rotate in response to an output motion from the robotic surgical system (paragraph [0237], screw is 5060 is rotated by an actuation device), wherein said second rotary member is configured to eject said staples from said staple cartridge during a firing stroke when said second rotary member is rotated (paragraph [0237], screw 5060 drives 5050 axially and paragraph [0251], screw 5060 drives nut 5050 which moves cable 5040 to eject staples from a staple cartridge to form a staple line, paragraph [0007]).
Racenet discloses a jaw articulation system for moving a pair of jaws between open and closed jaw configurations and an actuation sled (260-Fig. 19) which ejects staples from a staple cartridge (paragraph [0142]), Timm teaches a first and second rotary member for actuating the jaws of an end effector and ejecting staples from a staple cartridge to form a staple line in tissue; one of ordinary skill in the art would have recognized that jaw articulation system and an actuated actuation sled as taught by Racenet as an equivalent mechanism to the jaw articulation system and the staple ejection system as taught by Timm, wherein both systems performing the same function of a closure stroke of the jaws, wherein the jaws are clamped against one another and staples are ejected from a staple cartridge, wherein the staples are deformed by an anvil, in order to form as staple line in tissue.
Therefore, the substitution of one known element, the jaw articulation system and an actuated actuation sled, as taught by Timm, for another the jaw articulation system and an actuated actuation sled, as taught by Racenet, would have been obvious to one  the jaws are closed and a staple line is formed in a portion of tissue by ejecting and deforming the staples from the staple cartridge.  In addition, jaw articulation mechanism has also been taught by Timm to have the benefit of using a cable drive system which is not impeded by articulation of the end effector relative to the shaft.

Regarding Claim 33, Racenet and as modified by Whitman and Timm in the parent claim, Racenet and as modified by Timm in the parent claim, Timm teaches wherein said first rotary member and said second rotary member are operably independent (Fig. 73A,  closure tube 4040 and screw 5060 are capable of independent actuation).

Regarding Claim 34, Racenet and as modified by Whitman and Timm in the parent claim, Timm teaches wherein said firing stroke can only be performed after said closure stroke has been completed (Fig. 73A, screw 5060 is capable of being rotated after the closer tube 4040 has closed or clamped the jaws).

Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument on Page 7, 4th paragraph, that:
 of cables of Claim 19 because Racenet '432 only discloses one pair of cables. For at least this reason, Claim 19 is allowable”.
The examiner disagrees because the applicant has failed to claim sufficient structural detail to further distinguish the applicant’s invention over the cables of  Racenet, additionally the examiner has incorporated the new reference, Lee, as an example of the pairs of cables as claimed by the applicant. 

Regarding applicant’s argument on Page 7, 5th paragraph, and Page 9, 1st paragraph that:
“Further to the above, Racenet '432 does not explicitly disclose how the single pair of cables 401 a, 401 b are capable of articulating an end effector about two different articulation axes simultaneously. Referring primarily to FIGS. 51-55 of Racenet '432, reproduced below, the first cable 401 a, the second cable 401 b, and a carrier portion 250 of an end effector are illustrated. The cables 401a, 401b are configured to rotate the carrier portion 250 about two different axis (i.e., axis of pin 282 and axis of pin 358, see FIG. 51) relative to an outer tube 300. However, Racenet '432 is silent with regard to rotation about the axis of pin 282 and rotation about the axis of pin 358 being performed simultaneously.”; and
“However, achieving a combination of vertical and horizontal movements is not the same things as performing the horizontal and vertical movements simultaneously. The Applicant contends Racenet '432 does not disclose such functionality. The simultaneously.”
The examiner disagrees because Racenet articulation actuator 24 is equivalent to applicant’s articulation control ring 6164, with corresponding cable end at 90 degree intervals around the articulation actuator (Racenet [0133]) to produce the same articulation means as the applicant’s control ring by articulating the tool assembly in both the horizontal and vertical directions (Racenet [0156]).

Regarding applicant’s argument on Page 9, 3rd paragraph, that:
“In view of the above, the Applicant contends Racenet '432 cannot supply the first and second pairs of articulation cables, nor can Racenet '432 supply simultaneous articulation of an end effector about two different axes. For at least this reason, the combination of Racenet '432 and Whitman '975 cannot render Claim 19 obvious. Similar logic applies to independent Claim 28 with the same or similar force. The Applicant requests withdrawal of the 35 U.S.C. 103 rejection of Claims 19, 20, 26, 28, 29, and 35. Claims 20, 26, 29, and 35 are allowable at least based off their dependency from one of allowable Claims 19 and 28.”
The examiner disagrees for the reasons as stated above, additionally claim 28 does not claim any articulation cables so the similar logic does not apply to applicant’s argument to claim 28.

Regarding applicant’s argument on Page 9, 3rd paragraph, that:
g cable 274) to open/close the jaws of the end effector and eject the staples. As such, the Applicant contends a person having ordinary skill in the art would not look to combine a rotary member that closes the jaws and ejects the staples with the articulation system of Racenet '432 as such a combination would render in the instrument of Racenet '432 inoperable.”
The examiner disagrees because, as detailed above in the written description 112(a) rejection, the applicant has failed to disclose a rotary member in such a way to allow one ordinary skill in the art to practice the invention utilizing a rotary member, as such, the office has applied the prior art at best understood from the applicant’s claims, wherein the combination of Racenet and Timm to teach all the limitations of a rotary member as best understood from the applicant’s disclosure.

Regarding applicant’s argument on Page 14, 3rd paragraph, that:
“In view of the above, Para. [0230] of Timm '604 is silent with regard to the distal closure tube segment 4040 rotating to eject the staples from a staple cartridge during a firing stroke. As such, the distal closure tube segment 4040 of Timm '604 cannot supply the rotary member of Claim 21. For at least this reason, Claim 21 is allowable. Similar logic applies to dependent Claim 30 with the same or similar force.”
The examiner disagrees because as stated above, the applicant has failed to disclose how the surgical tool represented in Figures 127-132 is capable of utilizing a rotary member, and as such, the combination of Racenet and Timm discloses all limitations regarding the rotary member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        06/15/2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731